                      Case 1-20-40327-nhl                            Doc 40    Filed 09/02/20     Entered 09/02/20 20:37:29


B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re Ivan Mikolaenko1-20-40327-nhl                                                                     Case No. 1-20-40327-nhl
 Debtor(s)                 Chapter                      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                 4,000.00
             Prior to the filing of this statement I have received                                       $                 4,000.00
             Balance Due                                                                                 $                      0.00

2.     The source of the compensation paid to me was:
              Debtor                    Other (specify):           Mother

3.     The source of compensation to be paid to me is:
                 Debtor            Other (specify):

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

        I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                 other adversary proceeding. Preparation and filing of reaffirmation agreements and applications as needed;
                 preparation and filing of motions pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:



                                                                              CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 1, 2020
     Date                                                                          Jacob Silver
                                                                                   Signature of Attorney
                                                                                   Jacob Silver, Attorney At Law
                                                                                   26 Court Street
                                                                                   Suite - 1201
                                                                                   Brooklyn, NY 11242
                                                                                   (718) 855-3834 Fax: (718) 797-4141
                                                                                   silverbankruptcy@gmail.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
